Citation Nr: 0918710	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  94-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.  He also had National Guard service from January 1957 
to July 1959.

This matter originates from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In this decision, the RO denied the 
appellant's application to reopen a claim for service 
connection for a left eye disability.  The appellant 
disagreed with this decision and timely appealed the decision 
to the Board of Veterans' Appeals (Board).  In June 1999, the 
Board remanded the case to the RO so that the appellant could 
be scheduled for a Board hearing.  In May 2001, the Veteran 
testified at a hearing at the New York RO before the 
undersigned Veterans Law Judge.  In November 2001, the Board 
remanded the matter for additional evidentiary development.  
In February 2007, the Board reopened the claim for service 
connection for a left eye disability on the basis of new and 
material evidence, and denied the claim on the merits.  Also 
in this decision the Board denied a claim for a rating in 
excess of 10 percent for bilateral pes planus.

The appellant filed a timely appeal of the Board's February 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Partial Remand, 
dated in February 2007, notes that that the appellant was not 
pursing the issue of entitlement to a rating greater than 10 
percent for bilateral pes planus.  By Order dated in February 
2008, the Court partially vacated the Board's February 2007 
decision and remanded the case to the Board in fulfillment of 
VA's duty to assist veterans in developing the evidence 
pertinent to their claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The basis of the February 2007 joint motion for partial 
remand and the Court's February 2008 Order is to obtain 
records from the Social Security Administration (SSA).  In 
this regard, the parties pointed out in the joint motion that 
the appellant informed VA in March 2001 that he was receiving 
SSA benefits for his eye disability and that with the 
exception of the award letter that was on file, no attempt 
had been made by VA to obtain these identified records as is 
required by law.  38 U.S.C.A. § 5103A(b)(1); See also Baker 
v. West, 11 Vet. App. 163, 169 (1998).  Accordingly, the 
Board must remand this case so that the appellant's SSA 
records may be obtained.  The appellant should also be asked 
to identify any pertinent private or VA medical evidence that 
is not presently of record so that it too can be obtained.  
See 38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Obtain from SSA copies of any 
determinations regarding the appellant's 
claim(s) for disability benefits, along 
with the underlying medical records 
considered in reaching decision(s) 
involving the appellant.  All attempts to 
obtain records should be documented in 
the claims folder.

2.  Contact the appellant and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
eye disability.  Obtain copies of any 
outstanding records from all medical care 
providers identified.

3.  After completion of the above and any 
additional development of the evidence 
that is deemed necessary, review the 
record and determine if the appellant's 
claim for service connection for a left 
eye disability can be granted.  If not, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

